Per Curiam.
The issue in this case is whether the trial court improperly dismissed the plaintiff’s administrative appeal by determining that it lacked subject matter jurisdiction due to the plaintiff’s failure to have a citation accompany his appeal by certified mail pursuant to General Statutes § 4-183 (c) (l).1
The defendant concedes that our Supreme Court’s recent decision in Tolly v. Department of Human Resources, 225 Conn. 13, 621 A.2d 719 (1993), controls *923the disposition of this case.2 In Tolly v. Department of Human Resources, supra, 19, our Supreme Court held that service of process of an administrative appeal pursuant to General Statutes § 4-183 (c) (1) does not require a citation.
The judgment is reversed and the case is remanded with direction to deny the motion to dismiss and for further proceedings.

 General Statutes § 4-183 (c) provides in relevant part: “Service of the. appeal shall be made by (1) United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a sheriff or other officer, or (2) personal service by a proper officer or indifferent person making service in the same manner as complaints are served in ordinary civil actions.” (Emphasis added.)


 The defendant also concedes that the trial court incorrectly found that the appeal lacked a return date.